SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Date of Announcement:12 July 2010 BT Group PLC (Translation of registrant's name into English) BT Group PLC 81 Newgate Street London EC1A 7AJ England (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: ii BT Group plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: iii Invesco Limited 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached: v 07 July 2010 6. Date on which issuer notified: 08 July 2010 7. Threshold(s) that is/are crossed or reached: vi, vii 10%, 11% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect Ordinary 5p Shares 780,460,169 780,460,169 854,960,561 11.02% GB0030913577 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 854,960,561 11.02% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi ABN Amro Bank - 952,805 Brown Brothers Harriman, New Jersey - 1,469,116 Bank of Ireland, Dublin - 2,516,627 Bank of New York - 689,780,025 Banque Paribas, Frankfurt - 1,051,996 Bank of New York Mellon - 10,839,330 Bank of New York Singapore - 125,000 Boston Safe Deposit - 310,805 Credit Agricole Indosuez, Luxembourg - 124,269 Chase Bank Hong Kong - 984,911 JP Morgan Chase - 2,620,144 Chase, Frankfurt - 2,896,004 Citibank, Luxembourg - 1,954,337 Citibank, New York - 162,522 Citibank - 429,434 Credit Agricole Indosuez - 463,929 EKK EG Kasal - 11,262 Erste Group Bank, Austria - 944,930 HSBC Bank plc, London - 13,663,885 Japan Trustee Services Bank - 777,294 Mellon Bank , Pittsburgh - 3,858,709 B.Metzler seel.Sohn & Co.KG, Frankfurt - 56,439 Master Trust Bank - 6,481,994 Morgan Stanley, London - 176,559 National Custody Services - 387,372 State Street, Sydney - 20,000 State Street Trust & Banking Co, Boston - 1,342,253 State Street Trust & Banking Co, Hong Kong - 298,906 State Street Trust & Banking Co, London - 99,520,005 Trust & Custody Services - 30,237 Northern Trust Company, London - 7,322,405 Vorarlberger Landes-und Hypothekenbk Akti - 2,019 Invesco PowerShares Capital Management LLC Limited - (ADS ratio 10:1) - 210,430 Invesco PowerShares Capital Management LLC Limited - 386,926 Invesco PowerShares Capital Management Ireland Ltd. - 126,530 Invesco Advisers Inc. - 1,918,991 Other - 742,161 Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Anna Watch 15. Contact telephone number: Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BT Group PLC (Registrant) By: /s/ Patricia Day Patricia Day, Assistant Secretary. Date:12 July 2010
